Pursuant to Ind.Appellate Rule 65(D), this                              Dec 23 2013, 5:53 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

DARREN BEDWELL                                  ANNA KIRKMAN
Indianapolis, Indiana                           Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE CIVIL                      )
COMMITMENT OF: N.F.,                            )
                                                )
       Appellant-Respondent,                    )
                                                )
              vs.                               )       No. 49A02-1304-MH-306
                                                )
WISHARD HEALTH SERVICES, MIDTOWN                )
COMMUNITY MENTAL HEALTH CENTER,                 )
                                                )
       Appellee-Petitioner.                     )


                    APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Gerald S. Zore, Judge
                           Cause No. 49D08-1302-MH-5524


                                    December 23, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

      Appellant-Respondent, N.F., appeals the trial court’s order of involuntary

commitment.

      We affirm.

                                         ISSUE

      N.F. raises one issue on appeal, which we restate as: Whether the Appellee-

Petitioner, Wishard Health Services, Midtown Community Mental Health Center

(Wishard), presented clear and convincing evidence to support the trial court’s

involuntary commitment order.

                       FACTS AND PROCEDURAL HISTORY

      On February 12, 2013, N.F.’s family sought an emergency detention and treatment

for N.F., then twenty-nine years old, because of his increased paranoia and threats made

to family and other individuals. When law enforcement officers took N.F. into custody,

he resisted their efforts to issue the emergency detention and was placed under arrest for

resisting law enforcement. That same day, N.F. presented to the psychiatric emergency

room at Wishard on an emergency detention as a Marion County prisoner. Because he

exhibited “symptoms consistent with paranoid delusions,” he was admitted to Wishard’s

inpatient unit. (Transcript p. 6). On February 22, 2013, Wishard filed a petition for

involuntary commitment.

      On March 7, 2013, the trial court conducted a hearing on the petition. During the

hearing, Dr. Michael DeMotte (Dr. DeMotte), N.F.’s attending psychiatrist at Wishard,


                                            2
testified that N.F. suffered from either a major depressive disorder with psychotic

features or a schizoaffective disorder. Dr. DeMotte stated that N.F.’s delusions and

paranoia raise to “the level of potential concern for others, [], and the content of some of

the delusions that he has already harmed other people.” (Tr. p. 9). During consultations,

N.F. expressed a belief that people in his apartment complex and neighborhood were

harassing him. N.F. monitored them, tracked them down, noted license plate numbers,

and questioned people. N.F. also appeared to be very concerned with his safety and

desired to have weapons and carry a handgun. N.F. described an incident—unverifiable

by Dr. DeMotte—where he had thrown a law enforcement officer off an overpass after

being stopped by him. Dr. DeMotte testified that N.F. declined any medications during

the course of the hospitalization. While N.F. has admitted that he suffers from some

symptoms that could be consistent with depression, he refuses to be medicated as it “will

discredit him as a witness” and “affect his ability to carry a firearm.” (Tr. p. 11). N.F.

has a lifetime firearms permit and had previously owned a handgun. N.F. also recently

had lost his employment and housing, and Dr. DeMotte expressed concerns about N.F.’s

overall functioning in the community. Dr. DeMotte concluded that the severity of N.F.’s

symptoms warrant treatment with antipsychotic medications on a commitment basis.

       N.F.’s sister, A.R., testified that N.F. had made threats towards her twenty-month-

old son. N.F. believed he had seen a family member implant a mechanical device in his

nephew’s urethra. N.F. told his sister that “he wasn’t sure how long he was going to let

[her son] live, because [her son] was . . . born into the world to be a spy against him.”




                                             3
(Tr. p. 20). N.F. was convinced this was related to a long-standing conspiracy involving

Minnesota governors, the mayor, the Supreme Court, and the United Nations.

        At the conclusion of the evidence, the trial court found that N.F. is “dangerous to

himself or others”1 and is “gravely disabled.” (Appellant’s App. p. 7). The trial court

ordered N.F. to be temporarily committed until June 5, 2013.

        N.F. now appeals. Additional facts will be provided as necessary.

                                 DISCUSSION AND DECISION

        N.F’s period of involuntary commitment has already passed.                        Generally we

dismiss cases that are moot, but a moot case may be decided on its merits when it

involves cases of great public interest, such as involuntary commitment, that are likely to

recur. Commitment of S.T. v. Cmty. Hosp. N., 930 N.E.2d 684, 687 (Ind. Ct. App. 2010),

reh’g denied.

        In Indiana, a person may be involuntarily committed if the petitioner proves by

clear and convincing evidence that the individual is mentally ill and either dangerous or

gravely disabled and that commitment is appropriate. Ind. Code § 12-26-2-5. Civil

commitment is a significant deprivation of liberty that requires due process protections.

C.J. v. Health & Hosp. Corp. of Marion Cnty., 842 N.E.2d 407, 409 (Ind. Ct. App. 2006).

Upon review of an order for involuntary commitment, we will consider only the evidence

favorable to the judgment and all reasonable inferences therefrom. Id. If the trial court’s


1
  In his appellate brief, N.F. notes that Wishard has to establish dangerousness to others and to himself.
Although the trial court, in its written order, indicated that N.F. “is ( √ ) dangerous to self or ( √ )
dangerous to others as defined in I.C. [§] 12-7-2-53,” the language of the order follows the statute, which
clearly intends an alternate level of dangerousness—either to self or to others. See Appellant’s App. p.7;
Appellant’s Br. p. 6.


                                                    4
commitment order represents a conclusion that a reasonable person could have drawn, the

order must be affirmed, even if other reasonable conclusions are possible. Id.

       N.F. does not dispute the trial court’s conclusion that he suffers from a mental

illness; rather, his sole contention revolves around the trial court’s determination that he

is dangerous or gravely disabled. Although the trial court found that N.F. was both

dangerous and gravely disabled, in order to carry its burden of proof, Wishard had to

establish that N.F. was dangerous or gravely disabled; it did not have to satisfy both

elements. See C.J., 842 N.E.2d at 409.

       Indiana Code section 12-7-2-53 defines “dangerous” as “a condition in which an

individual as a result of mental illness, presents a substantial risk that the individual will

harm the individual or others.” “Dangerousness must be shown by clear and convincing

evidence indicating that the behavior used as an index of a person’s dangerousness would

not occur but for the person’s mental illness.” Commitment of M.M. v. Clarian Health

Partners, 826 N.E.2d 90, 97 (Ind. Ct. App. 2005), trans. denied. Importantly, a trial

court is not required to wait until harm had nearly or actually occurred before

determining that an individual poses a substantial risk of harm to others. Matter of

Commitment of Gerke, 696 N.E.2d 416, 421 (Ind. Ct. App. 1998) (holding that a

commitment premised upon a trial court’s prediction of dangerous future behavior,

without prior evidence of the predicted conduct, was valid, and observing “[t]he old

adage of ‘the dog gets one bite’ does not, and should not, apply in the context of

commitment proceedings, despite the severe restrictions on liberty imposed by

commitment to a mental facility.”)).


                                              5
       Here, the trial court was presented with testimony from Dr. DeMotte that N.F.

suffered from either a major depressive disorder with psychotic features or a

schizoaffective disorder. Dr. DeMotte testified that, left untreated, N.F.’s mental illness

presented a substantial risk that N.F. would harm others. Specifically, N.F.’s delusional

thinking already had led him to believe he had used force to throw a law enforcement

officer off an overpass and that he was justified in monitoring and confronting

individuals in his apartment complex whom he believed were harassing him. More

worrisome are N.F.’s overt threats of killing his twenty-month-old nephew because N.F.

was convinced his nephew was implanted with a mechanical device and was born to spy

against him. Additionally, N.F. appeared to be very concerned about his own safety and

desired to own and carry handguns. Most notably, N.F. refused to be medicated because

he believed it would adversely affect his ability to carry a firearm. Based on the record

before us, a reasonable person could conclude that N.F. posed a substantial risk to others.

Therefore, we find that Wishard presented clear and convincing evidence that N.F. is

mentally ill and dangerous and that commitment is appropriate.

                                     CONCLUSION

       Based on the foregoing, we conclude that the trial court did not abuse its discretion

when it entered the involuntary commitment order.

       Affirmed.

MAY, J. and VAIDIK, J. concur




                                             6